PER CURIAM.
Citizens and Peoples National Bank of Pensacola (Bank) and Robert G. Kerrigan (Kerrigan) appeal two orders entered by the trial court pursuant to this court’s remand directions in Citizens & Peoples National Bank of Pensacola v. Futch, 650 So.2d 1008 (Fla. 1st DCA 1994), review denied, 660 So.2d 712 (Fla.1995)(Futch III). We affirm the trial court’s rulings, and write only to clarify certain language employed in the order of June 14,1996.
The June 14, 1996, order directed that awards in favor of the Bank and Kerrigan which were reversed by this court in Futch III, were vacated and set aside, and that the Bank and Kerrigan “shall take nothing by this action and go hence without day.” We conclude the phrase “go hence without day,” should be construed as meaning that the Bank and Kerrigan may not pursue their respective claims further in the state court *888action, but both may assert their claims to Mr. Head’s trustee in bankruptcy.
Accordingly, we affirm the trial court’s rulings requiring the deposit of $102,093.45, into the registry of the court, together with interest from the date of judgment. These rulings do not preclude the Bank and Kerri-gan from asserting any claims they may have to the bankrupt estate to Mr. Head’s trastee in bankruptcy.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.